                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


BROOKE ARMBRISTER,                        )
                                          )
            Plaintiff,                    )
                                          )            CIVIL ACTION NO.
VS.                                       )
                                          )            3:18-CV-1207-G (BK)
CARLOS MUNIZ, ET AL.,                     )
                                          )
            Defendants.                   )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      Accordingly, plaintiff’s case is DISMISSED with prejudice.

      SO ORDERED.

November 16, 2018.


                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
